Case: 13-3088      Document: 13       Page: 1    Filed: 06/10/2013




                NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                   JOHN-PIERRE BANEY,
                         Petitioner,

                                 v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent.
              ______________________

                          2013-3088
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DA4324120108-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The Department of Justice moves without opposition
 (1) to reform the caption to designate the Merit Systems
 Protection Board (“Board”) as the respondent and (2) for
 an extension of time for the respondent to file its brief.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
Case: 13-3088         Document: 13   Page: 2   Filed: 06/10/2013




 2                                   JOHN-PIERRE BANEY   v. MSPB

 Board dismissed John-Pierre Baney’s petition for lack of
 jurisdiction. Thus, the Board is the proper respondent in
 this petition for review.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion to reform the caption is granted. The
 revised official caption is reflected above.

      (2) The motion for an extension of time is granted.
 The respondent’s brief is due within 21 days of the date of
 filing of this order.
                                       FOR THE COURT

                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk


 s25